Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/238,233 filed 04/23/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/13/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooki et al. (US 2001/0030802), herein Ooki.
Consider claim 1, Ooki clearly teaches a microscope (Fig. 1)

a control system configured to control imaging of a sample imaged by the microscope; (Video signal processing circuit A9 and control circuit A12, [0054])
(Light source A1, [0052]) and 

an imaging system configured to deliver microscopic images of the sample, (Image sensor A8, [0053])

wherein the control system is connected to the illumination system and to the imaging system (Fig. 1) and is configured to: 

detect an image affecting change in microscope settings and/or in a location of the sample, the image affecting change resulting in an alteration of the sample image, (Displacement sensor A11 detects a change in the position of stage A5, [0054].  Image determination circuit C11 determines a change in the image, [0101], [0120].)

cause the imaging system to either deliver a live image stream of live images of the sample in a first imaging mode, or to deliver a still image stream of one or more still images of the sample in a second imaging mode, and to switch from the first imaging mode into the second imaging mode when no image affecting change is detected, using one of the last live images of the first imaging mode for at least a part of the still image stream in the second imaging mode, (If no change is detected by A5 or C11 then a still image is displayed on the monitor.  If a change is detected by A5 or C11 then a live video signal is displayed on the monitor.  [0054], [0055], [0103], [0104], [0121]) and 

reduce an illumination intensity of the illumination system during the second imaging mode. (The light source is turned off or the output intensity reduced during the still image display mode, [0056], [0103], [0123], [0124].)

Consider claim 2, Ooki clearly teaches the control system is further configured to cause the imaging system to switch from the second imaging mode into the first imaging mode when the image affecting change is detected, and, in the first imaging mode, to dispense with the illumination intensity reduction of the second imaging mode. (When a change in the image is detected the video signal is displayed and the light source is returned to normal output, [0104], [0121].)

Consider claim 3, Ooki clearly teaches the control system is configured to detect the image affecting change by detecting at least one of the following: a movement and/or a manipulation of the sample itself, a movement of a microscope stage holding the sample in relation to a microscope objective; a change in illumination system parameters; a change in imaging system ([0054], [0080], [0102])

Consider claim 4, Ooki clearly teaches the control system is configured to reduce, during the second imaging mode, the illumination intensity down to zero. ([0054], [0121])

Consider claim 5, Ooki clearly teaches the control system is configured to reduce, during the second imaging mode, the illumination intensity by reducing illumination power. ([0056], [0103], [0123], [0124])

Consider claim 6, Ooki clearly teaches during the second imaging mode, the control system is configured to turn off a camera of the imaging system ([0054], [0121]) or to keep the camera running without using the image stream delivered by the camera. ([0103])

Consider claim 7, Ooki clearly teaches during the first imaging mode, after a change from the first to the second and back to the first imaging mode, the control system is configured to restore a previously set illumination intensity of the previous first imaging mode or to set a currently requested illumination intensity. (The light source is turned back on or returned to the usual output, [0055], [0104], [0121].)

Consider claim 8, Ooki clearly teaches in the second imaging mode, the control system is configured to cause the imaging system to take, after a preset period of time, an actual live image which is used for a following stream of still images in order to refresh the stream of still images. (The still image is updated at a constant time interval, [0067], [0120].)

Consider claim 9, Ooki clearly teaches during the second imaging mode, the control system is configured to perform a predefined background operation. (Illumination and image capturing are performed at a constant interval of time, [0120].)

Consider claim 12, Ooki clearly teaches a method of controlling imaging of a sample imaged by a microscope, wherein the microscope comprises an illumination system for illuminating the sample (Light source A1, [0052]) and an imaging system for delivering microscopic images of the sample, (Image sensor A8, [0053]) the method comprising: 

detecting, by a control system, an image affecting change in microscope settings and/or in a location of the sample, the image affecting change resulting in an alteration of the sample image; (Displacement sensor A11 detects a change in the position of stage A5, [0054].  Image determination circuit C11 determines a change in the image, [0101], [0120].)

delivering, by the imaging system and in a first imaging mode, a live image stream of live images of the sample, or delivering, in a second imaging mode, a still image stream of one or more still images of the sample, and, when no image affecting change is detected, the first imaging mode is switched to the second imaging mode using one of the last live images of the first imaging mode for at least a part of the still image stream in the second imaging mode, (If no change is detected by A5 or C11 then a still image is displayed on the monitor.  If a change is detected by A5 or C11 then a live video signal is displayed on the monitor.  [0054], [0055], [0103], [0104], [0121]) and 

reducing, during the second imaging mode, an illumination intensity of the illumination system. (The light source is turned off or the output intensity reduced during the still image display mode, [0056], [0103], [0123], [0124].)

Consider claim 13, Ooki clearly teaches the imaging system is caused to switch from the second imaging mode into the first imaging mode when the image affecting change is detected, and, in the first imaging mode, to dispense with the illumination intensity reduction of the second imaging mode. (When a change in the image is detected the video signal is displayed and the light source is returned to normal output, [0104], [0121].)

Consider claim 14, Ooki clearly teaches the image affecting change is detected by detecting at least one of the following: a movement and/or a manipulation of the sample itself, a movement of a microscope stage holding the sample in relation to a microscope objective; a change in illumination system parameters; a change in imaging system parameters; and a user input at a microscope user interface indicating the image affecting change. ([0054], [0080], [0102])

Consider claim 15, Ooki clearly teaches during the second imaging mode, the illumination intensity is reduced down to zero. ([0054], [0121])

Consider claim 16, Ooki clearly teaches during the second imaging mode, the illumination intensity is reduced by reducing illumination power. ([0056], [0103], [0123], [0124])

claim 17, Ooki clearly teaches during the second imaging mode, a camera of the imaging system is turned off ([0054], [0121]) or kept running without using an image stream delivered by the camera. ([0103])

Consider claim 18, Ooki clearly teaches during the first imaging mode, after a change from the first to the second and back to the first imaging mode, a previously set illumination intensity of the previous first imaging mode is restored or a currently requested illumination intensity is set. (The light source is turned back on or returned to the usual output, [0055], [0104], [0121].)

Consider claim 19, Ooki clearly teaches in the second imaging mode, after a preset period of time, an actual live image is taken and used for a following still stream in order to refresh the stream of still images. (The still image is updated at a constant time interval, [0067], [0120].)

Consider claim 20, Ooki clearly teaches a tangible, non-transitory computer-readable medium having instructions thereon, which, upon execution by one or more processors provides for carrying out the method of claim 12. (Memory and processing system, [0101], [0102])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ooki et al. (US 2001/0030802) in view of Karube et al. (US 2015/0185464), herein Karube.
Consider claim 10, Ooki clearly teaches the microscope according to claim 9.

However, Ooki does not explicitly teach in a case that the background operation requires an image affecting change in the microscope settings and/or in the location of the sample, the control system is configured not to switch into the first imaging mode.

In an analogous art, Karube, which discloses a microscope system, clearly teaches in a case that the background operation requires an image affecting change in the microscope settings and/or in the location of the sample, the control system is configured not to switch into the first imaging mode. (While creating a synthetic image the second display mode wherein a still image is displayed is used, [0104], [0119].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ooki by in a case that the background operation requires an image affecting change in the microscope settings and/or in the location of the sample, the control system is configured not to switch into the first imaging mode, as taught by Karube, for the benefit of preventing display of a live video stream with poor frame rate.
	
Consider claim 11, Ooki combined with Karube clearly teaches the background operation is at least one of the following operations: a 3D scan of the sample; a determination of a focus map; and a determination of a kind of surface or material of the sample. (The synthetic image can be a three-dimensional image, [0102], [0119] Karube.)
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425